DETAILED ACTION
The response filed on 2-3-2021 is acknowledged. Claims 1-13 and 16-27 are pending. Claims 10, 12-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9, 11 and 21-27 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1-9 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 9,421,253 is withdrawn in light of the Terminal disclaimer filed on 2-3-2021.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-9, 11 and 21-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominowski et al. (U.S. Patent 7,736,658) and Brown et al. (U.S. Patent 4,888,169) is maintained for reasons of record.
Applicant argues:
1.  Examiner’s arguments that the claimed vaccine is capable of being safely administered to a dog and proves long-acting immuno-protection against Bordetella bronchiseptica without deleterious side-effects or interference with other antigens in a combination vaccine is internally inconsistent with the argument that said characteristics are inherent.
2.  Inherent properties are in the claim regardless of whether they are explicitly recited or not. If the properties affects the conclusion on patentability, then the properties aren’t inherent.
3.  The Examiner compares the invention to a hypothetical vaccine which has not been described prior to the invention.
4.  The Examiner did not provide any evidence as to why these properties of the components would change when combined.
Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, the instant claims are drawn to a genus of compositions of no precise structure as the claims are drawn to an isolated pertactin antigen and a Bordetella bronchiseptica bacterin or bacterial extract (of no defined composition) and optionally CPIV (claim 11). The composition arising from the combination of the cited references contains defined components (Bordetella bronchiseptica pertactin (i.e. p68 antigen), canine parainfluenza virus (CPIV) and inactivated Bordetella bronchiseptica in the form of a bacterin.
With regard to Point 2, Applicant’s arguments regarding inherent characteristics while true for a single species does not apply to the entire claimed genus.
With regard to Point 3, the basis of a rejection under pre-AIA  35 U.S.C. 103(a) is whether the combination of the cited references is obvious for one of ordinary skill in the art. If the claimed invention was previously described the rejection would have been made under 35 U.S.C. 102 not 35 U.S.C. 103(a).
With regard to Point 4, the instant claims merely require that the claimed composition comprise to an isolated pertactin antigen and a Bordetella bronchiseptica bacterin or bacterial extract (of no defined composition) and optionally CPIV (claim 11).
   
	As outlined previously, Dominowski et al. disclose combination vaccines comprising a Bordetella bronchiseptica pertactin (i.e. p68 antigen) and a canine parainfluenza virus (CPIV) [see abstract]. Dominowski et al. further disclose that the p68 antigen can be either naturally occurring or a recombinant protein (see column 6, lines 28-32); that the p68 antigen can be obtained by solubilizing of inclusion bodies with urea (see column 6, lines 53-57); and that the combination vaccines can further include veterinary-acceptable carriers and diluents (see column 9, lines 1-10).
	Dominowski et al. differs from the instant invention in that they don't explicitly disclose that their combination vaccines comprise Bordetella bronchiseptica.
	Brown et al. disclose vaccine compositions comprising inactivated Bordetella bronchiseptica (see abstract) and that said inactivated Bordetella bronchiseptica can be in the form of a bacterin (see column 2, lines 56-58 and Example 1). Finally, Brown et al disclose that said Bordetella bronchiseptica bacterins can be used in combination vaccines (see column 13, line 64 to column 14, line 27).
	Consequently, it would have been obvious for one of ordinary skill in the art to combine the vaccine compositions of Dominowski et al. and Brown et al. in order to take advantage of the reduced cost, increased efficacy and increased ease of administration associated with combination vaccines.
	One would have had a reasonable expectation of success as both Brown et al. and Dominowski et al. disclose the use of their immunogens in combination vaccines. 
Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).


Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 15, 2021